Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 02/05/2020.  Claims 1-17 are pending in this application.  A filing date of 02/05/2020 is acknowledged.    Claims 1, 17 and 17 are independent claims.  Information Disclosure Statement (IDS) submitted on 02/05/2020 is reviewed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 17 recites “a computer readable medium.”  The specification states “…a computer readable storage medium, such as a magnetic or optical storage medium, e.g., a hard disk drive, a flash memory…” ([0073]) and does not specifically states what “a computer readable medium” may comprise.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests amending “computer readable medium” to “non-transitory computer readable storage medium.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “wherein the display control signal is provided such, that the visual representation of the detected gestural expression is shown during a pre-defined period of time relative to the point in time, and/or wherein the information on the feedback to the stimulus is determined based on the detected gestural expression that is based on visual sensor data of a pre-defined period of time relative to the point in time.”  It is unclear what “a pre-defined period of time relative to the point in time” refers to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-17are rejected under 35 U.S.C. 103 as being unpatentable over Joseph Blau (US Publication 20190225232 A1, hereinafter Blau), and in view of Rana el Kaliouby et al (US Publication 20190268660 A1, hereinafter Kaliouby).

As for independent claim 1, Blau discloses: System for determining information on a feedback to a stimulus provided by a device ([0021], determining the state of passengers during operation of a vehicle, determine when an unfavorable experience (e.g., an experience that is unpleasant and/or uncomfortable for a passenger of the vehicle) has occurred, and generate data which can be used to determine the experience of the one or more passengers), the system comprising one or more processors ([0006], including one or more processors) and one or more storage devices ([0168], the computing system includes one or more processors and a , wherein the system is configured to: obtain visual sensor data from an optical sensor of the device ([0028], the one or more sensor outputs associated with the one or more states of the one or more passengers can be generated by one or more sensors including one or more image sensors (e.g., one or more cameras)), the visual sensor data depicting at least a face of a user of the device ([0052], the plurality of classified features can be extracted from one or more images each of which include a representation of one or more passenger states (e.g., smiling face, uncomfortable face, and/or apprehensive face) in which the representation is based at least in part on output from one or more image sensor devices (e.g., one or more cameras)); process the visual sensor data to detect one of a plurality of pre-defined gestural expressions within the visual sensor data ([0029], a facial expression determined by a facial recognition system; [0044] receive passenger experience feedback, the passenger experience feedback can include facial expressions (e.g., smiling); [0051], generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning); [0056], the one or more classified object labels, that can be used to classify or categorize the one or more objects, can include facial expression (e.g., smiling, frowning, pensive, and/or surprised); [0137], a passenger nodding in response to a feedback query requesting whether the passenger experience was positive can be determined to be an affirmative response); provide a display control signal to a display of the device, to cause the display to show a visual representation of the detected gestural expression ([0052], a representation or one ; and determine the information on the feedback to the stimulus based on the detected gestural expression ([0056], the one or more classified object labels, that can be used to classify or categorize the one or more objects, can include facial expression (e.g., smiling, frowning, pensive, and/or surprised); [0127], increasing temperature in the passenger compartment when the one or more passengers are too cold; [0137], a passenger nodding in response to a feedback query requesting whether the passenger experience was positive can be determined to be an affirmative response). 
Blau discloses determining passenger’s feedback to event or conditions in the vehicle including generating a representation or one or more passenger states ([0052]) but does not expressly discloses displaying the representation, in an analogous art of displaying passenger’s feedback to stimulus in vehicle, Kaliouby expressly discloses:  System for determining information on a feedback to a stimulus provided by a device ([0079], include an emotion showing collective or individual emotional response to external stimuli); provide a display control signal to a display of the device, to cause the display to show a visual representation of the detected gestural expression ([0067], generating a graphical representation of the cognitive state data which was captured, the graphical representation can be a line graph showing an extent of a specific cognitive state or an amount of a specific facial expression, the graphical representation can include a score representing the cognitive state data, the score can 
Blau and Kaliouby are in analogous art because they are in the same field of endeavor, determining passenger’s feedback to stimulus in vehicle. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Blau using the teachings of Kaliouby to include displaying representations such as an image, a figure, an icon or emoji to show passenger’s state data.  This would provide Blau’s system with enhanced capabilities of displaying representations indicating passenger’s feedback to the event/condition in the vehicle so users may have intuitive feedback.
As for claim 2, Blau-Kaliouby further discloses: wherein the device is a vehicle, and wherein the system is suitable for determining information on a feedback to a stimulus within the vehicle (Blau: [0127], increasing temperature in the passenger compartment when the one or more passengers are too cold, please note the stimulus is the temperature within the vehicle). As for claim 3, Blau-Kaliouby further discloses: wherein the stimulus occurs at a point in time, and wherein the display control signal is provided such, that the visual representation of the detected gestural expression is shown during a pre-defined period of time relative to the point in time, and/or wherein the information on the feedback to the stimulus is determined based on the detected gestural expression that is based on visual sensor data of a pre-defined period of time relative to the point in time (Kaliouby: [0071], a slider can allow a user to select a particular time of the timeline and show the value of the chosen cognitive state for that particular time; [0073], the probability or intensity of an affect can be given along the y-axis, and a timeline can be given along the x-axis). As for claim 4, Blau-Kaliouby further discloses: wherein the system is configured to provide a prompt to the user via an output device of the device or vehicle, the prompt inviting the user to provide gestural feedback in response to the stimulus (Blau: [0035], generating an audio message asking a passenger if the passenger is comfortable). As for claim 5, Blau-Kaliouby further discloses: wherein the prompt is provided such, that the prompt to provide gestural feedback is perceptible during a pre-defined period relative to a point in time the stimulus occurs at (Blau: [0058], the vehicle computing system can increment an unfavorable experience counter by one after each occurrence of the one or more unfavorable experiences within a predetermined time period; [0060], determine an unfavorable experience rate based on the number of the one or more unfavorable experiences in a time period (e.g., a predetermine time . As for claim 6, Blau-Kaliouby further discloses: wherein the system is configured to select one of a plurality of output devices for the prompt based on a type of the stimulus (Blau: [0024], devices used to provide notifications to passengers, including one or more display devices, status indicator lights, or audio output systems; [0035], generating an audio message asking a passenger if the passenger is comfortable; [0043], the feedback query can include one or more indications including one or more audio indications and/or one or more visual indications, for example, the vehicle computing system can generate an audio indication asking a passenger of the vehicle for their current state), and/or wherein the system is configured to generate a representation of the stimulus, and to provide the prompt with the representation of the stimulus to the user (Kaliouby: [0103], the one or more emotions that can be determined by the analysis can be represented by an image, a figure, an icon, etc. the representative icon can include an emoji, one or more emoji can be used to represent a cognitive state, a mood of an individual, to represent food, a geographic location, weather and so on; please note the emoji may represent temperature in the vehicle). As for claim 7, Blau-Kaliouby further discloses: wherein the system is configured to monitor a response of the user to the prompt by processing the visual sensor data, and to repeat the prompt using another output device in case of a lack of a response (Blau: [0024], devices used to provide notifications to passengers, including one or more display devices, status indicator lights, or audio output systems; [0035], generating an audio message asking a passenger if the passenger is comfortable; [0043], the feedback query can include one or more indications including one or more audio indications and/or one or more visual indications, for example, the vehicle computing system can generate an audio indication asking a passenger of the vehicle for their current state; [0112], display different types of feedback queries (prompt) which can be provided periodically, at specific times (e.g., at the start of a trip and/or at the end of a trip), and/or in response to various events). As for claim 8, Blau-Kaliouby further discloses: wherein the system is configured to process the visual sensor data before the stimulus occurs to determine a base-line gestural expression of the user, and to determine the information on the feedback to the stimulus relative to the base-line gestural expression of the user (Blau: [0055], analysis of the one or more values associated with the plurality of classified features can include determining a mean, mode, median, variance, standard deviation, maximum, minimum, and/or frequency of the one or more values associated with the plurality of classified features; [0164], one or more portions of the one or more previously reported unfavorable experiences can be aggregated to determine average, mean, mode, and median values associated with the one or more previously reported unfavorable experiences, for example, the number of unfavorable experiences in the . As for claim 9, Blau-Kaliouby further discloses: wherein the visual representation is based on one of an avatar of the user, an emoji and a visual icon, and/or wherein the detected gestural expression is shown as a position on a scale (Kaliouby: [0067], generating a graphical representation of the cognitive state data which was captured, the graphical representation can be a line graph showing an extent of a specific cognitive state or an amount of a specific facial expression, the graphical representation can include a score representing the cognitive state data, the score can provide a numerical representation of the cognitive state; Fig. 6 and [0073], the graph indicates the amount or probability of a smile being observed for the individual, a higher value or point on the graph can indicate a stronger or larger smile; [0073], the probability or intensity of an affect can be given along the y-axis; [0074], graphical smiley face icons 620, 622 and 624 provide an indication of the amount of a smile or another facial expression). As for claim 10, Blau-Kaliouby further discloses: wherein the system is configured to provide a control signal to a stimulus generation device of the device or vehicle, to trigger or adjust the stimulus or multiple stimuli, and to determine the information on the feedback to the stimulus after triggering or adjusting the stimulus or stimuli (Blau: [0127], increasing temperature in the passenger compartment when the one or more passengers are too cold). As for claim 11, Blau-Kaliouby further discloses: wherein the stimulus is one of an auditory stimulus, a visual stimulus, an olfactory stimulus, a tactile or haptic stimulus and a vehicle climate stimulus, and/or wherein the stimulus comprises two or more distinctive components (Blau: [0127], increasing temperature in the passenger compartment when the one or more passengers are too cold, turning on headlights when the passenger visibility is too low). As for claim 12, Blau-Kaliouby further discloses: wherein the system is configured to monitor a response of the user to the stimulus via the visual sensor data, and to determine the information on the feedback to the stimulus if a response to the stimulus is discernible (Blau: [0127], increasing temperature in the passenger compartment when the one or more passengers are too cold, turning on headlights when the passenger visibility is too low). As for claim 13, Blau-Kaliouby further discloses: wherein the system is configured to monitor one or more further physical indicators of the user's body within the visual sensor data or within additional sensor data, and to determine the information on the feedback to the stimulus based on the monitored one or more further physical indicators (Blau: [0137], detecting gestures, e.g., a passenger . As for claim 14, Blau-Kaliouby further discloses: wherein the system is configured to train a machine-learning model using information on the stimulus as a training input and the information on the feedback as a desired output of the machine-learning model, such that the machine-learning model is suitable for predicting the information on the feedback for a given stimulus (Blau: [0006], a machine-learned model trained to receive input data including vehicle data and passenger data and, responsive to receiving the input data, generate an output including one or more unfavorable experience predictions; Kaliouby: the choice of classifiers used is based on the training of a supervised learning technique to identify facial expressions, the score can be used to predict a likelihood that one or more facial expressions are present in the image; [0132], machine learning can be used for constructing algorithms and models, the constructed algorithms can be used to make a range of predictions relating to data).

As per independent Claim 15, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic .
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171